Citation Nr: 0427837	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant served on active duty from April 1998 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his December 2002 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  A 
hearing was scheduled for August 2004, and the record 
contains notification of the scheduled hearing from the RO to 
the appellant dated in July 2004.  However, the appellant 
failed to report for the hearing.  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Marine Corps from April 1989 to October 2000, and 
received an other-than-honorable discharge upon his 
separation from service, based upon misconduct.

2.  The appellant committed a number of violations and 
offenses while on active duty, including unauthorized absence 
(two offenses), failure to obey a lawful order (two 
offenses), and disorderly conduct due to drunkenness; he was 
administered non-judicial punishment on three occasions, for 
violation of Articles of the Uniform Code of Military 
Justice.  

3.  In addition, there were several documented counseling 
sessions to address the appellant's frequent unauthorized 
absences and disobedience of lawful orders, as well as a 
listing of specific dates on which he failed to make muster 
when on restriction.

4.  The evidence establishes that the appellant's offenses in 
service constituted willful and persistent misconduct and 
prevented the proper performance of his duties.

5.  The evidence preponderates against a finding that the 
appellant was insane at the time of commission of the in-
service offenses.


CONCLUSION OF LAW

The appellant's other-than-honorable discharge from service 
was under dishonorable conditions, and the character of his 
discharge is a bar to the payment of VA monetary benefits.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. § 3.12, 3.13 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

Unlike many questions subject to appellate review, such as 
entitlement to service connection for disability or 
entitlement to an increased disability rating, the issue of 
whether the character of an individual's discharge from 
service constitutes a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.

The RO, in letters issued in April and August 2002, 
specifically advised the appellant of the type of evidence 
necessary to substantiate his claim of eligibility for VA 
benefits.  In these letters, the appellant was also advised 
of his and VA's responsibilities relating to the duty to 
assist, to include what type of evidence he must submit.  
Also, in the December 2002 Statement of the Case (SOC), the 
RO set forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.

The appellant has neither submitted nor made reference to any 
additional records that would tend to substantiate his claim.  
As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining the issue on 
appeal have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.

The Board believes that this is essentially a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a) (West 2002).  Specifically, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

In any event, it is clear that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The appellant's Certificate of Release or Discharge from 
Active Duty, on a U.S. Marine Corps DD Form 214, reflects 
that he served from April 1998 to October 2000 and was issued 
an "under other than honorable" discharge for his period of 
military service, on the basis of misconduct.  This 
separation effected the recommendation of a Marine Corps 
Administrative Discharge Board, which had convened in October 
2000.  

The service medical records include an October 2000 
separation examination reflecting that the psychiatric 
evaluation was abnormal due to depressed mood.  The physician 
noted that the veteran was being treated for depression, for 
which Paxil had been prescribed.  The record also includes a 
report dated in October 2000 from a licensed clinical social 
worker stating that the veteran's symptoms were suggestive of 
depression and possible borderline personality.  An entry 
dated in October 2000 indicates that the veteran had a long 
history of depression, anger management problems, difficulty 
with relationships, panic, and alcohol abuse.  Assessments of 
depression, anger management problems and mild panic disorder 
were made.

The record also includes a medical statement from the 
veteran's treating physician in service.  The doctor 
indicated that the veteran's diagnoses included depression 
and possible personality disorder, and that he was being 
treated with anti-depressant medication.  The doctor opined 
that the veteran's psychological and emotional problems had 
interfered with his ability to properly function in line with 
the Marine Corps standard of conduct.  The doctor noted that 
the anti-depressant medication generated some insomnia and 
restlessness, which may have resulted in or aggravated 
lateness to work and an inability to comply with his 
restriction.  The doctor also noted that since a personality 
disorder was likely, this definitely contributed to his 
work/authority/peer problems.  

As noted above, the record also includes an Administrative 
Discharge Board's Report of Findings and Recommendations.  
Two of the three-member Board panel recommended separation 
under other than honorable conditions due to the veteran's 
pattern of misconduct.  The third member dissented, 
recommending a general discharge, reasoning that the 
appellant had not been given enough time to determine whether 
medical/psychological treatment would be effective.  The 
dissenter felt that the appellant was "making a sincere 
attempt to improve himself and should be afforded the 
opportunity to continue medical/psychological treatment."

The Administrative Discharge Board's file includes a Personal 
Data Sheet which lists the various violations/offenses 
committed by the appellant as documented between June 1999 
and October 2000, as follows: unauthorized absence (two 
offenses; failure to obey a lawful order (two offenses), and 
disorderly conduct due to drunkenness.  Three of the 
foregoing resulted in non-judicial punishment for violation 
of Articles of the Uniform Code of Military Justice.  In 
addition, there were several documented counseling sessions 
to address his frequent unauthorized absences and disobeying 
lawful orders, as well as a listing of specific dates on 
which he failed to make muster when on restriction. 

III.  Pertinent Law and Regulations

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2003).  VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

The Board also notes a personality disorder is not considered 
to be a disease or injury within the meaning of veterans 
benefits legislation, and, therefore, may not be considered 
as a service-connected disability.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Analysis

The appellant contends, essentially, that the 
characterization of his discharge from military service by 
the Marine Corps should not constitute a bar to VA benefits.  
However, having reviewed the record, the Board concludes that 
the appellant's discharge under other-than-honorable 
conditions was the result of willful and persistent 
misconduct.

In particular, the Board believes that the record clearly 
shows that the appellant's offenses were the type of offenses 
that precluded the appellant from performing his military 
duties.   As noted herein, the appellant was convicted of 
several offenses, including an unauthorized absence on at 
least two occasions, and disobeying orders of his superiors, 
as well as disorderly conduct due to drunkenness.

The appellant has offered nothing to support any contention 
that the offenses should be considered "minor."  The Court 
of Appeals for Veterans Claims has specifically held that 
unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties, and thus could not constitute a minor 
offense.  See Cropper v. Brown, 6 Vet. App. 450, 452-453 
(1994).

The Board notes that the appellant has not specifically 
asserted that he was insane at the time of the commission of 
the offenses.  As noted hereinabove, the applicable 
regulation provides an exception to the bar to benefits only 
if the individual was insane at the time of the offense(s) 
which caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(b).  It is clear that the veteran was having some 
psychiatric/personal problems near the end of his period of 
service, diagnosed as depression and personality disorder.  
However, there is no indication or suggestion in the service 
records of insanity, either as a diagnosis or in relation to 
any of the violations and/or offenses committed by the 
veteran.  The Court has held that, under the insanity 
exception, both the acts leading to discharge and the claimed 
insanity must occur simultaneously.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).

The Board believes that the evidence shows a pattern of 
behavior which constituted willful and persistent misconduct 
prior to the appellant's separation from service in October 
2000.  The appellant has submitted no argument that his 
misconduct is such that his service should be considered as 
the honest, faithful, and meritorious service which VA 
benefits are intended to reward.

The appellant and his representative urge that a VA 
psychiatric assessment is necessary before a fair decision 
may be made by the Board.  However, scheduling a psychiatric 
examination in this case is neither required under the VCAA 
nor necessary in this case.  The Board has acknowledged the 
veteran's psychiatric difficulties in service. and has 
recognized the diagnoses made therein.  Such problems neither 
excuse the veteran's pattern of misconduct nor provide an 
exception warranting a change in the character of his 
discharge.  It has also been argued that the veteran's 
psychological problems were not fully evaluated prior to his 
separation.  While a doctor in service indicated that further 
testing and observation was recommended, the veteran's basic 
psychiatric symptoms and diagnoses were identified and 
treated by a physician during service, and an assessment by a 
social worker was conducted.  Accordingly, for purposes of 
making a determination as to the veteran's character of 
discharge, the record is sufficient.

Moreover, the Board is cognizant that one member of the 
Administrative Discharge Board which recommended the 
separation under other than honorable conditions dissented, 
urging more time for the appellant to improve his conduct as 
a Marine.  However, a majority of the Administrative 
Discharge Board did, in fact, vote for the separation action 
that was taken, and VA cannot modify the service department's 
action in that regard.  The appellant is free to apply for a 
correction of military records under 10 U.S.C. § 1552, or a 
change, correction, or modification of his discharge under 
10 U.S.C. § 1553, or other corrective action by competent 
military authority, but any such action is beyond VA's 
jurisdiction.

In summary, the Board concludes that the appellant's conduct 
during service clearly constituted willful and persistent 
misconduct.  The Board further finds that there is no 
evidence of insanity at the time of the misconduct, and no 
evidence which suggests that the appellant's offenses should 
be considered to be only minor in severity.  Therefore, the 
appellant's other-than-honorable discharge must be considered 
as having been issued under dishonorable conditions, and is a 
bar to the receipt of VA monetary benefits.


ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits, the appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



